DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 objected to because of the following informalities:  
In Claim 1, “wherein the preset condition is set in advance based on habit of user wearing the wearable apparatus” should read “wherein the preset condition is set in advance based on a habit of the user wearing the wearable apparatus”.  
In Claim 10, “wherein the preset condition is set in advance based on habit of user wearing the wearable apparatus” should read “wherein the preset condition is set in advance based on a habit of the user wearing the wearable apparatus”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 7, filed 09/23/2022, with respect to the rejection of Claims 10, 12-14, and 17 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of Claims 10, 12-14, and 17 under 35 U.S.C. § 112(b) has been withdrawn. However, there is a separate rejection of Claims 10, 12-14, and 17 under 35 U.S.C. § 112(b) applied to the newly amended claims.
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, the applicant has argued that Pantelopoulos only discloses how to receive inputs from biometric monitoring devices, such as by tapping, rolling the wrist, flexing one or more muscles, and swinging one's arm. However, the above contents of Pantelopoulos are irrelevant with respect to "the wearable apparatus being rotated by the user wearing the wearable apparatus for times greater than a preset number of times during a second preset time period" as a trigger condition for the device to enter "blood pressure detection mode". However, this argument is not commensurate with the scope of the claims. The claims as currently filed on 10/20/2022 recite “wherein the triggering operation satisfying the preset condition comprises…and/or the wearable apparatus being rotated by the user wearing the wearable apparatus for times greater than a preset number of times during a second preset time period”. In other words, this claim limitation is listed as an alternative; and as long as the clause before it is anticipated by prior art, the claim as a whole is also anticipated by said prior art.
Regarding Claim 1, the applicant has argued that Pantelopoulos does not disclose entering "blood pressure detection mode" in response to satisfying the preset condition, such as those defined in claim 1. The examiner agrees that this is not expressly disclosed, but respectfully contends that this is an obvious modification in light of [0175] of Pantelopoulos, which discloses “an optical sensor to detect, sense, sample and/or generate data that may be used to determine information representative of blood pressure, and/or heart rate of a user, e.g., such as by using photoplethysmography”. Photoplethysmography is capable of being used to measure both heart rate and blood pressure, and thus it would be obvious to add a blood pressure detection mode to the heart rate detection mode, as in explained below in the 35 U.S.C. § 103 Rejections section. Measuring both parameters provides a more complete and robust physiological data set.
Regarding Claim 1, the applicant has argued that Vu is irrelevant with respect to entering "blood pressure detection mode" in response to satisfying the preset condition. Still further, as Vu is irrelevant with respect to "blood pressure detection", one of ordinary skill in the art will not have the motivation to apply the disclosure of Vu into Pantelopoulos to arrive at the claimed invention which specifically relates to "blood pressure detection". However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). When it is determined that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable, a proof of obviousness exists. Both Pantelopoulos and Vu teach triggering actions that accomplish the same predictable result (achieving a specific action or operating mode from the device), and thus one or ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the blood pressure detection mode comprises a blood pressure detection mode”. This limitation is unclear because it does not further limit the scope of the claim and provides no additional meaning. For the purposes of substantive examination, it is presumed this limitation simply discloses a blood pressure detection mode.
	Claims 12-14 and 17 are rejected by virtue of dependence on Claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos et al (US 20170209053 A1, hereinafter Pantelopoulos) in view of Vu et al (US 20150022366 A1, hereinafter Vu).
Regarding Claim 1, Pantelopoulos discloses a wearable apparatus ([0008]) comprising: a determining circuit, a detecting circuit and a switching circuit, and an adjusting circuit (See Figure 8B; a processor is present; a processor is inherently a digital circuit and any function done by the processor would be done by the circuits and sub-circuits that make up the processor) wherein, 
the detecting circuit is configured to detect and determine, through a sensor, whether a triggering operation satisfying a preset condition is received (“…for example, upon detecting motion of the device (for example, based on data from one or more motion sensor(s))”, [0194]; [0328] discloses wherein the system may detect and determine, through the use of a sensor, a triggering operation, such as a rolling of a wrist, satisfying a preset condition); 
the switching circuit is used for switching the wearable apparatus to a heart rate detection mode (“the biometric monitoring device may restore the operating conditions of the stress and/or heart rate detection sensors and/or associated circuitry upon detection of a triggerable event…”, [0194]; “determine data that is representative of … blood pressure, and/or heart rate of a user (e.g., such as by using photoplethysmography)”, [0175]) when the detecting circuit detects the triggering operation satisfying the preset condition ([0328] and [0194] disclose wherein a series of motion’s or preset movements or commands are used to trigger or manipulate a specific command or operation of the biometric monitoring device), wherein the preset condition is set in advance based on habit of user wearing the wearable apparatus (the motions listed in [0328] are preset); 
the determining circuit is configured to determine whether the wearable apparatus is switched to the heart rate detection mode (“The data used for obtaining pulse waveform for [pulse waveform analysis] may be collected under different operational mode than data used for heartbeat analysis. For example, PWA data in some implementations require higher sampling frequency”, [0196]; before setting the sampling frequency, the processor must know whether the device is in PWA or heart rate detection mode); 
the adjusting circuit is configured to adjust the wearable apparatus to satisfy an operating requirement (“sampling frequency”, [0196]) of a current operating mode when the determining circuit determines that the wearable apparatus has been switched to the heart rate detection mode (“The data used for obtaining pulse waveform for [pulse waveform analysis] may be collected under different operational mode than data used for heartbeat analysis. For example, PWA data in some implementations require higher sampling frequency”, [0196]; the processor adjusts the sampling frequency of the device from a power saving frequency in [0194]); 
wherein the triggering operation satisfying the preset condition comprises: 
an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a horizontal plane during a first time period ([0328]) discloses wherein the triggering motion or movement can include rolling one’s wrist or raising one’s arm above a reference plane such that the triggering motion would include rotating the apparatus with reference to a horizontal plane); and/or 
the wearable apparatus being rotated by the user wearing the wearable apparatus for times greater than a preset number of times during a second preset time period.
Pantelopoulos discloses the claimed invention except for expressly disclosing the physiological parameter detection mode being specifically blood pressure detection mode (although it is noted that Pantelopoulos does disclose the measurement of blood pressure in the title, abstract, [0008]-[0009] and [0095]);
wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus.
However, Pantelopoulos teaches wherein heart rate and blood pressure are determined based on a PPG signal (“an optical sensor …[to] provide data used to determine data that is representative of …blood pressure, and/or heart rate of a user (e.g., such as by using photoplethysmography)”, [0175]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure blood pressure in addition to heart rate, as taught by one embodiment of Pantelopoulos, to the heart rate operating mode of Pantelopoulos in a different embodiment, because  all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (e.g., a more robust physiological parameter data set) to one of ordinary skill in the art. Furthermore, Pantelopoulos discloses the importance of blood pressure measurements in [0003].
Vu teaches wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus ([0045] discloses wherein triggering the action of a device includes moving the device in a particular way and holding at a particular angle for a particular period of time such that the device is triggered by moving the device from a preset reference plane and then rotating or turning the device at a particular angle with reference to a horizontal plane for a preset or particular period of time). As both the triggering actions of Pantelopoulos and the triggering actions of Vu achieve the same goal of causing a specific action or operating mode from the device, one of ordinary skill in the art could have substituted one known triggering action ( Vu’s) for another ( Pantelopoulos’s), and the results of the substitution would have been predictable (causing a specific action or operating mode from the device).
Regarding Claim 3, modified Pantelopoulos discloses the wearable apparatus of claim 1, wherein the wearable apparatus comprises a wristwatch (See Figs. 13-A-13B) provided with a first electrode (Element 1310, Fig. 13A), a second electrode (Element 1312, Fig. 13B) and a third electrode (Element 1302 or element 1303, Fig 13A) for a blood pressure detection (“PTT values may be estimated”,  [0113]; PTT is used to measure blood pressure, [0110]); and wherein the first electrode is provided on a back of a dial of the wristwatch (See Figure 13A); the second electrode is provided on a surface of a watchband of the wristwatch (Element 1308, Fig. 13A), which is configured to be in contact with a skin (“configured to contact the wrist”, [0113]).
Regarding Claim 10, modified Pantelopoulos discloses a method of adjusting a wearable apparatus, comprising: detecting and determining, through a sensor, whether a triggering operation satisfying a preset condition is received (“…for example, upon detecting motion of the device (for example, based on data from one or more motion sensor(s))”, [0194]; [0328] discloses wherein the system may detect and determine, through the use of a sensor, a triggering operation, such as a rolling of a wrist, satisfying a preset condition); switching the wearable apparatus to a blood pressure detection mode (“the biometric monitoring device may restore the operating conditions of the stress and/or heart rate detection sensors and/or associated circuitry upon detection of a triggerable event…”, [0194]; “determine data that is representative of … blood pressure, and/or heart rate of a user (e.g., such as by using photoplethysmography)”, [0175]) when a detecting circuit detects the triggering operation satisfying the preset condition ([0328] and [0194] disclose wherein a series of motion’s or preset movements or commands are used to trigger or manipulate a specific command or operation of the biometric monitoring device), wherein the preset condition is set in advance based on habit of user wearing the wearable apparatus (the motions listed in [0328] are preset),; determining whether the wearable apparatus has been switched to a blood pressure detection mode (“The data used for obtaining pulse waveform for [pulse waveform analysis] may be collected under different operational mode than data used for heartbeat analysis. For example, PWA data in some implementations require higher sampling frequency”, [0196]; before setting the sampling frequency, the processor must know whether the device is in PWA or heart rate detection mode); and adjusting the wearable apparatus to satisfy an operating requirement (“sampling frequency”, [0196]) of a current operating mode when it is determined that the wearable apparatus has been switched to the heart rate detection mode (“The data used for obtaining pulse waveform for [pulse waveform analysis] may be collected under different operational mode than data used for heartbeat analysis. For example, PWA data in some implementations require higher sampling frequency”, [0196]; the processor adjusts the sampling frequency of the device from a power saving frequency in [0194]); wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a horizontal plane during a first time period ([0328] discloses wherein the triggering motion or movement can include rolling one’s wrist or raising one’s arm above a reference plane such that the triggering motion would include rotating the apparatus with reference to a horizontal plane); and/or the wearable apparatus being rotated by the user wearing the wearable apparatus for times greater than a preset number of times during a second preset time period.
Pantelopoulos discloses the claimed invention except for expressly disclosing and wherein the heart rate detection mode comprises a blood pressure detection mode (although it is noted that Pantelopoulos does disclose the measurement of blood pressure in the title, abstract, [0008]-[0009] and [0095]);
wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus; and/or the wearable apparatus being rotated by the user wearing the wearable apparatus for times greater than a preset number of times during a second preset time period.
However, Pantelopoulos teaches wherein heart rate and blood pressure are determined based on a PPG signal (“an optical sensor …[to] provide data used to determine data that is representative of …blood pressure, and/or heart rate of a user (e.g., such as by using photoplethysmography)”, [0175]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure blood pressure in addition to heart rate, as taught by one embodiment of Pantelopoulos, to the heart rate operating mode of Pantelopoulos in a different embodiment, because  all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (e.g., a more robust physiological parameter data set) to one of ordinary skill in the art. Furthermore, Pantelopoulos discloses the importance of blood pressure measurements in [0003].
Vu teaches wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus ([0045] discloses wherein triggering the action of a device includes moving the device in a particular way and holding at a particular angle for a particular period of time such that the device is triggered by moving the device from a preset reference plane and then rotating or turning the device at a particular angle with reference to a horizontal plane for a preset or particular period of time). As both the triggering actions of Pantelopoulos and the triggering actions of Vu achieve the same goal of causing a specific action or operating mode from the device, one of ordinary skill in the art could have substituted one known triggering action ( Vu’s) for another ( Pantelopoulos’s), and the results of the substitution would have been predictable (causing a specific action or operating mode from the device).
Regarding Claim 12, modified Pantelopoulos discloses the method of claim 10, wherein the wearable apparatus comprises a wristwatch (See Figs. 13-A-13B) provided with a first electrode (Element 1310, Fig. 13A), a second electrode (Element 1312, Fig. 13B) and a third electrode (Element 1302 or element 1303, Fig 13A) for a blood pressure detection (“PTT values may be estimated”,  [0113]; PTT is used to measure blood pressure, [0110]); and wherein the first electrode is provided on a back of a dial of the wristwatch (See Figure 13A); the second electrode is provided on a surface of a watchband of the wristwatch (Element 1308, Fig. 13A), which is configured to be in contact with a skin (“configured to contact the wrist”, [0113]).
Regarding Claim 19, modified Pantelopoulos discloses a terminal, comprising:
a memory (“a memory”, [0162]); and 
a processor (“a processor”, [0162]);
wherein the processor is configured to execute program instructions in the memory; the program instructions, when read by the processor, perform the method of claim 10 (“a processor may be controlled by computer-executable instructions stored in memory so as to provide functionality such as is described herein”, [0162]).

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos in view of Vu, and further in view of Bushnell et al (US 20170086743 A1, hereinafter Bushnell).
Regarding Claim 4, modified Pantelopoulos discloses the wearable apparatus of claim 3, and that the device may provide biometric feedback to the user, such as instructing the user to tighten the watchband, when a signal from a sensor is too low or has poor quality (“The biometric monitoring device may emit an auditory alarm (e.g. a beep) if the signal quality (e.g. signal to noise ratio) exceeds a certain threshold. The biometric monitoring device may provide a visual cue … to the user to either change the position of the sensor and/or increase the pressure with which the device is being worn (for example by tightening a wrist strap in the case that the device is worn on the wrist)”, [0271]). 
Modified Pantelopoulos discloses the claimed invention except for expressly disclosing wherein the adjusting circuit is configured to: adjust a tightness of the watchband through a preset adjusting device when the determining circuit determines that the wearable apparatus has been switched to the blood pressure detection mode; stop the adjusting of the tightness of the watchband by the adjusting device when a first sensor determines that the adjusting of the tightness of the watchband satisfies a requirement for the blood pressure detection and contacts between the first electrode and the second electrode and the skin satisfy the requirement for the blood pressure detection.
However, Bushnell teaches a wearable electronic device (See Fig. 1 and 2A) for measuring blood pressure (“Using such data, the processing unit 218 may be able to determine and/or detect … an indication of blood pressure”, [0054]) comprising an adjusting circuit (Element 218, Fig. 2B) which is configured to adjust a tightness of the watchband (Element 103A-B, Fig. 1A) through a preset adjusting device (Elements 227 and 228, Fig 2B; motor and winch, [0048]-[0049]), and stopping the adjusting of the tightness of the watchband by the adjusting device when a first sensor (Element 210, Fig. 2B – electrode force sensor) determines the adjusting of the tightness of the watchband satisfies a requirement for blood pressure detection (“the processing unit 218 may provide adjustment instructions and/or adjust the band 102 to improve operation of such sensors and/or other components”, [0047]). The force of the sensor may also be used to determine an operating state of the electronic device (“the processing unit 218 may utilize the determined force exerted on the housing component 104 to determine whether or not the wearable electronic device 100 is currently being worn… the processing unit 218 may operate in different states depending on whether or not the wearable electronic device 100 is currently worn”, [0051]) and Bushnell further teaches that a sensor (Element 220, Fig. 2B) may also be used to determine the force on an outside portion of the wristband ([0058]-[0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Pantelopoulos and Vu to include the adjusting device, adjusting method, and force electrodes of Bushnell, because this would allow the device of Pantelopoulos to automatically adjust the tightness of the wearable device when the device of Pantelopoulos determines that the signal quality of the electrodes is low and the wristband should be tightened (and also stopping the adjusting when the contacts between the first electrode and the second electrode and the skin satisfy the requirement for the blood pressure detection), instead of prompting the user to perform the action of tightening (Pantelopoulos, [0270]-[0272]). In addition, it would improve the accuracy and operation of the blood pressure detection (Bushnell [0048]). Thus, incorporating the adjusting method, and associated adjusting device and force electrodes of Bushnell, would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 5, modified Pantelopoulos discloses the wearable apparatus of claim 4. Modified Pantelopoulos discloses the claimed invention except for expressly disclosing wherein the adjusting device comprises means configured to adjust the tightness of the watchband through a micro- motor. However, Bushnell teaches wherein the adjusting device (See Figs. 2A-2B) comprises means (Element 227, Fig. 2B) configured to adjust the tightness of the watchband through a micro- motor (“the processing unit 218 may control the winch mechanism 228 to roll and/or unroll the cords 229 to bring the sections closer and narrow the gap 226”, [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Pantelopoulos and Vu to incorporate wherein the adjusting device comprises means configured to adjust the tightness of the watchband using a micro-motor, as taught by Bushnell, in order to improve the accuracy and operation of the blood pressure detection, as taught by Bushnell ([0048]). 
Regarding Claim 13, modified Pantelopoulos discloses the method of claim 12, and that the device may provide biometric feedback to the user, such as instructing the user to tighten the watchband, when a signal from a sensor is too low or has poor quality (“The biometric monitoring device may emit an auditory alarm (e.g. a beep) if the signal quality (e.g. signal to noise ratio) exceeds a certain threshold. The biometric monitoring device may provide a visual cue … to the user to either change the position of the sensor and/or increase the pressure with which the device is being worn (for example by tightening a wrist strap in the case that the device is worn on the wrist)”, [0271]). 
Modified Pantelopoulos discloses the claimed invention except for expressly disclosing wherein adjusting the wearable apparatus comprises: adjusting a tightness of the watchband through a preset adjusting device when it is determined that the wearable apparatus has been switched to the blood pressure detection mode; stopping the adjusting of the tightness of the watchband by the preset adjusting device when it is determined, through a preset first sensor, that the adjusting of the tightness of the watchband satisfies a requirement for the blood pressure detection and contacts between the first electrode and the second electrode and the skin satisfy the requirement for the blood pressure detection.  
However, Bushnell teaches wherein adjusting the wearable apparatus comprises: adjusting a tightness of the watchband (Element 103A-B, Fig. 1A) through a preset adjusting device (Elements 227 and 228, Fig 2B; motor and winch, [0048]-[0049]) when it is determined that the wearable apparatus has been switched to the blood pressure detection mode; stopping the adjusting of the tightness of the watchband by the preset adjusting device when it is determined, through a preset first sensor (Element 210, Fig. 2B – electrode force sensor), that the adjusting of the tightness of the watchband satisfies a requirement for the blood pressure detection (“the processing unit 218 may provide adjustment instructions and/or adjust the band 102 to improve operation of such sensors and/or other components”, [0047]). The force of the sensor may also be used to determine an operating state of the electronic device (“the processing unit 218 may utilize the determined force exerted on the housing component 104 to determine whether or not the wearable electronic device 100 is currently being worn… the processing unit 218 may operate in different states depending on whether or not the wearable electronic device 100 is currently worn”, [0051]) and Bushnell further teaches that a sensor (Element 220, Fig. 2B) may also be used to determine the force on an outside portion of the wristband ([0058]-[0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Pantelopoulos and Vu to include the adjusting device, adjusting method, and force electrodes of Bushnell, because this would allow the device of Pantelopoulos to automatically adjust the tightness of the wearable device when the device of Pantelopoulos determines that the signal quality of the electrodes is low and the wristband should be tightened (and also stopping the adjusting when the contacts between the first electrode and the second electrode and the skin satisfy the requirement for the blood pressure detection), instead of prompting the user to perform the action of tightening (Pantelopoulos, [0270]-[0272]). In addition, it would improve the accuracy and operation of the blood pressure detection (Bushnell [0048]). Thus, incorporating the adjusting method, and associated adjusting device and force electrodes of Bushnell, would simply constitute applying a known technique to a known device ready for improvement to yield predictable results. 
Regarding Claim 14, modified Pantelopoulos discloses the wearable apparatus of claim 13. Modified Pantelopoulos discloses the claimed invention except for expressly disclosing wherein the adjusting device comprises means configured to adjust the tightness of the watchband through a micro-motor.  However, Bushnell teaches wherein the adjusting device (See Figs. 2A-2B) comprises means (Element 227, Fig. 2B) configured to adjust the tightness of the watchband through a micro- motor (“the processing unit 218 may control the winch mechanism 228 to roll and/or unroll the cords 229 to bring the sections closer and narrow the gap 226”, [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Pantelopoulos and Vu to incorporate wherein the adjusting device comprises means configured to adjust the tightness of the watchband using a micro-motor, as taught by Bushnell, in order to improve the accuracy and operation of the blood pressure detection, as taught by Bushnell ([0048]). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos in view of Vu, and further in view of Cho et al. (US 2018/0060010 A1, hereinafter Cho).
Regarding Claim 8, modified Pantelopoulos discloses the wearable apparatus of claim 1. Modified Pantelopoulos discloses the claimed invention except for expressly disclosing wherein the angle is +/-30 degrees with reference to the preset horizontal plane. However, Cho teaches wherein the angle is +/-30 degrees with reference to the preset horizontal plane ([0120]-[0131] discloses wherein triggering the state or operation of the device is based on sensed rotation value of the device and wherein the critical angle to trigger the device is 30 degrees). One of ordinary skill in the art could have substituted one known element (the undisclosed critical angle of Pantelopoulos and Vu) for another (the +/-30 degree angle of Cho), and the results of the substitution would have been predictable (triggering a specific action or status from a determined amount of rotation).
Regarding Claim 17, modified Pantelopoulos discloses the method of claim 10. Modified Pantelopoulos discloses the claimed invention except for expressly disclosing wherein the angle is +/-30 degrees with reference to the preset horizontal plane. However, Cho teaches wherein the angle is +/-30 degrees with reference to the preset horizontal plane ([0120]-[0131] discloses wherein triggering the state or operation of the device is based on sensed rotation value of the device and wherein the critical angle to trigger the device is 30 degrees). One of ordinary skill in the art could have substituted one known element (the undisclosed critical angle of Pantelopoulos and Vu) for another (the +/-30 degree angle of Cho), and the results of the substitution would have been predictable (triggering a specific action or status from a determined amount of rotation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Cheong et al (US 20170011210 A1), which discloses initiating an operation of obtaining bio information as a preset condition (which may include a movement of the electronic device exceeding a threshold or a movement of the electronic device according to a preset gesture) is met.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791